UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 6, 2014 Malvern Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 000-54835 45-5307782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 42 E. Lancaster Avenue, Paoli, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (610) 644-9400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On February 6, 2014, Malvern Bancorp, Inc. (the “Company”), the holding company for Malvern Federal Savings Bank (the “Bank”), reported its results of operations for the quarter ended December 31, 2013. For additional information, reference is made to the Company's press release dated February 6, 2014, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the Securities and Exchange Commission (the “SEC”) and shall not be deemed to be “filed” for any purpose except as otherwise provided herein. Item 5.07 Submission of Matters to a Vote of Security Holders. (a)An Annual Meeting of Shareholders (the “Annual Meeting”) of Malvern Bancorp, Inc. (the “Company”) was held on February 6, 2014. (b)There were 6,558,473 shares of common stock of the Company eligible to be voted at the Annual Meeting and 5,868,945 shares were represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors: FOR WITHHELD BROKER NON-VOTES George E. Steinmetz Stephen P. Scartozzi John P. O’Grady Ralph K. Packard 2.Non-binding resolution to approve the compensation of our named executive officers: FOR AGAINST ABSTAIN BROKER NON-VOTES 3.To ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the year ending September 30, 2014. FOR AGAINST ABSTAIN Each of the Company’s nominees were elected as directors, the proposal to adopt a non-binding resolution to approve the compensation of our named executive officers was adopted, and the proposal to ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the year ending September 30, 2014 was adopted by the shareholders of the Company at the Annual Meeting. (c) Not applicable. 2 Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibit is included herewith. Exhibit Number Description Press release dated February 6, 2014 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MALVERN BANCORP, INC. Date:February 7, 2014 By: /s/Dennis Boyle Dennis Boyle Senior Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description Press release dated February 6, 2014
